Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the  first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 01/06/2022.      

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17178039 filed on 02/17/2021.
Priority #			 Filling Data			 Country
20163605.7			March 17, 2020		  EP
		
Response to Amendment
4.	The Amendment filed on 01/06/2022 has been received . Claims 1, 7, 11, 13, 14, and 20 have been amended. Claims 1-20  are pending. 

5.					Response to Arguments
	Applicant’s arguments filed on 01/06/2022, pages 7-10 have been fully considered.
 Claim rejections 35 U.S.C. 112
The applicant has acknowledged the 112(f) interpretation. 
Claim rejections 35 U.S.C. 102/103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§102/103 have been fully considered. 

“a camera,” “a serializer,” “an electronic control unit (ECU),” and “a control module” that comprises “a first interface to the camera provided in a vehicle” and “a second interface to the serializer for communication with the ECU of the vehicle, the serializer operably connected between the ECU and the camera or  the control module” as recited by amended claims 1, 13, and 20., since “Rosario, however, fails to disclose a “serializer,” let alone a “serializer” that is “operably connected between the ECU and the camera or the control module.” In addition, Rosario fails to 10 | disclose a “control module” that is separate from an “electronic control unit.” (remark, page 8-9).  
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination Rosario (US 20180143032) and in view of  Tsukashima et al. (US 20190268574) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
For example, Tsukashima discloses that in the fig. 1, in which, camera is component 1, serializer is component 12 and the serializer is operably connected between the ECU (component 3) and the camera (component 1) or  the control module (component 9), as also suggested in paragraph 0007-0008, as: “A camera assembly 1, or the image sensing and optical components of a camera, are disposed on the retractor 2. The camera is connected to a control box 3 through a cable 4 … the control system can be integrated into the image sensor, or it may be an embedded controller/logic device such as a microprocessor or Field Programmable Gate Array 
Therefore, the combination of  Rosario and Tsukashima discloses the  limitations of  “a camera,” “a serializer,” “an electronic control unit (ECU),” and “a control module” that comprises “a first interface to the camera provided in a vehicle” and “a second interface to the serializer for communication with the ECU of the vehicle, the serializer operably connected between the ECU and the camera or  the control module” as recited by amended claims 1, 13, and 20.
2) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, As explained above, the combination of  Rosario and Tsukashima discloses the  limitations of  “a camera,” “a serializer,” “an electronic control unit (ECU),” and “a control module” that comprises “a first interface to the camera provided in a vehicle” and “a second interface to the serializer for communication with the ECU of the vehicle, the serializer operably connected between the ECU and the camera or  the control module” as recited by amended independent claims 1, 13, and 20.



				
CLAIM INTERPRETATION
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in 
a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“control module…” in claim 1;
“first interface…” in claim 1;

“first interface…” in claim 1;
“processing unit…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that:
“control module …” corresponding to fig. 1, component 104 and paragraph 0031; 
“first interface…” corresponding to a part between control module and a camera, in paragraph 0069;
“second interface…” corresponding to a part between control module and a camera, in paragraph 0069;
“processing unit …” …” corresponding to hardware component of a computer and paragraph 0025. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

				
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        
9.	Claims 1-4, 11, 13-17, 20 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 20180143032) and in view of Tsukashima et al. (US 20190268574).

Regarding claim 1, Rosario discloses a system (fig. 1), the system comprising: 
a camera (fig. 1, component 155);
a serial bus (paragraph 0018, …universal serial bus);
an electronic control unit (ECU) (fig. 1, component 140, 145 and 150);

a first interface (fig. 1, component 115) to the camera (fig. 1, component 115) provided in a vehicle (paragraph 0028, image data may be received from the image sensors 155 and/or various measurements data (e.g., range data, etc.) may be received from the other sensors 160, and the received data may be evaluated in order to identify and/or determine contextual information (e.g., objects, text on signs, etc.) associated with an external environment of the vehicle);  
a second interface (fig. 1, component 120) to the serial bus (paragraph 0018, …universal serial bus) for communication with the ECU of the vehicle (fig. 1, component 140, 145 and 150);  
and a processing unit (fig. 1, component 105) configured to process input data received via the first interface or via the second interface to obtain output data (as shown in fig. 1), and output the output data via the first interface or via the second interface (as shown in fig. 1 ).
	It is noticed that Rosario does not disclose explicitly of the serializer operably connected between the ECU and the camera or the control module.
	Tsukashima discloses that the serializer operably connected between the ECU and the camera or the control module (Fig. 1, in which, camera is component 1, serializer is component 12 and the serializer is operably connected between the ECU (component 3) and the camera (component 1) or  the control module (component 9), as also suggested in paragraph 0007-0008, as: “A camera assembly 1, or the image sensing and optical components of a camera, are disposed on the retractor 2. The camera is connected to a control box 3 through a cable 4 … the control system can be integrated into the image sensor, or it may be an embedded controller/logic device such as a microprocessor or Field Programmable Gate Array (FPGA). The transmitter and 
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the serializer operably connected between the ECU and the camera or the control module as taught by Tsukashima as a modification to the system of Rosario for the benefit of that o receive parallel image data from the image sensor, convert it to serial image data, and transmit it to the control box (paragraph 0007).


Regarding claim 13, Rosario discloses a computer implemented control method (fig. 4), the method comprising: 
processing input data (as shown in fig. 4) received via:
a first interface (fig. 1, component 115) to a camera (fig. 1, component 115) provided in a vehicle (paragraph 0028, image data may be received from the image sensors 155 and/or various measurements data (e.g., range data, etc.) may be received from the other sensors 160, and the received data may be evaluated in order to identify and/or determine contextual information (e.g., objects, text on signs, etc.) associated with an external environment of the vehicle);  

determining output data based on the received input data (as shown in fig. 1), and to output the output data via the first interface or via the second interface (as shown in fig. 1 ).
	It is noticed that Rosario does not disclose explicitly of the serializer operably connected between the ECU and the camera or the control module.
	Tsukashima discloses that the serializer operably connected between the ECU and the camera or the control module (Fig. 1, in which, camera is component 1, serializer is component 12 and the serializer is operably connected between the ECU (component 3) and the camera (component 1) or  the control module (component 9), as also suggested in paragraph 0007-0008, as: “A camera assembly 1, or the image sensing and optical components of a camera, are disposed on the retractor 2. The camera is connected to a control box 3 through a cable 4 … the control system can be integrated into the image sensor, or it may be an embedded controller/logic device such as a microprocessor or Field Programmable Gate Array (FPGA). The transmitter and receiver comprise a serializer 12, operable to receive parallel image data from the image sensor… the primary emphasis is in transmitting the high volume video data stream from the camera assembly to the control box (and further on to the display), so that a serializer may be used (without a de-serializer) in the camera assembly, and a de-serializer may be used (without a serializer) in the control box, though a combined serializer/de-serializer may be installed at each end of the system, and all data streams going to and from the control box, and to and from the camera assembly, may be serialized for transmission”).


Regarding claim 20, Rosario discloses a non-transitory computer readable medium comprising instructions (paragraph 0014, … one or more suitable computer-readable media may be provided for generating natural language outputs.  These computer-readable media may include computer-executable instructions that are executed by one or more processing devices) that when executed configure computer hardware components of a vehicle (fig. 1) to: 
processing data (as shown in fig. 4) received via:
a first interface (fig. 1, component 115) to a camera (fig. 1, component 115) provided in a vehicle (paragraph 0028, image data may be received from the image sensors 155 and/or various measurements data (e.g., range data, etc.) may be received from the other sensors 160, and the received data may be evaluated in order to identify and/or determine contextual information (e.g., objects, text on signs, etc.) associated with an external environment of the vehicle);  
a second interface (fig. 1, component 120) to a serializer (paragraph 0018, …universal serial bus) for communication with an electronic control unit of the vehicle (fig. 1, component 140, 145 and 150);  
determining output data based on the received input data (as shown in fig. 1), and to output the output data via the first interface or via the second interface (as shown in fig. 1 ).

	Tsukashima discloses that the serializer operably connected between the ECU and the camera or the control module (Fig. 1, in which, camera is component 1, serializer is component 12 and the serializer is operably connected between the ECU (component 3) and the camera (component 1) or  the control module (component 9), as also suggested in paragraph 0007-0008, as: “A camera assembly 1, or the image sensing and optical components of a camera, are disposed on the retractor 2. The camera is connected to a control box 3 through a cable 4 … the control system can be integrated into the image sensor, or it may be an embedded controller/logic device such as a microprocessor or Field Programmable Gate Array (FPGA). The transmitter and receiver comprise a serializer 12, operable to receive parallel image data from the image sensor… the primary emphasis is in transmitting the high volume video data stream from the camera assembly to the control box (and further on to the display), so that a serializer may be used (without a de-serializer) in the camera assembly, and a de-serializer may be used (without a serializer) in the control box, though a combined serializer/de-serializer may be installed at each end of the system, and all data streams going to and from the control box, and to and from the camera assembly, may be serialized for transmission”).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the serializer operably connected between the ECU and the camera or the control module as taught by Tsukashima as a modification to the non-transitory computer readable medium of Rosario for the benefit of that o receive parallel image data from the image sensor, convert it to serial image data, and transmit it to the control box (paragraph 0007).


Regarding claim 2, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above, In addition, Rosario further discloses that the control module further comprises a memory configured to store information related to the camera (fig. 1, component 110).

Regarding claim 3, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above, In addition, Rosario further discloses that the input data comprises configuration or calibration data for the camera (paragraph 0033, … the image sensors 155 may be configured to collect data associated with an external environment of a vehicle… In this regard, data collected by the image sensors 155 may be processed in order to determine or identify a wide variety of suitable contextual information).

Regarding claim 4, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above, In addition, Rosario further discloses that the output data comprises configuration or calibration data for the camera (paragraph 0069, …a vehicle display … may output, towards an exterior of the vehicle for receipt by another vehicle …e.g., detection via a camera or other image sensor, etc…., information associated with a game…a portion of the game information may be communicated via one or more suitable networks).

Regarding claim 11, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above, In addition, Rosario further discloses that a vehicle comprising: 

Regarding claim 14, the combination of Rosario and Tsukashima teaches the limitations of claim 13 as discussed above, In addition, Rosario further discloses that the processing the data comprises executing a control module on computer hardware components of the vehicle for the processing the data (as shown in fig. 1).

Regarding claim 15, the combination of Rosario and Tsukashima teaches the limitations of claim 13 as discussed above, In addition, Rosario further discloses that storing information related to the camera by a memory (fig. 1, component 110).

Regarding claim 16, the combination of Rosario and Tsukashima teaches the limitations of claim 13 as discussed above, In addition, Rosario further discloses that the input data comprises configuration or calibration data for the camera (paragraph 0033, … the image sensors 155 may be configured to collect data associated with an external environment of a vehicle… In this regard, data collected by the image sensors 155 may be processed in order to determine or identify a wide variety of suitable contextual information).

.

10.	Claims 5-8, 10, 18-19  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 20180143032) and in view of Tsukashima et al. (US 20190268574).and further in view of  Chambers (US 20090033747). 
 
	Regarding claim 5, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above.
	It is noticed that Rosario does not disclose explicitly of the output data comprises identification data identifying the camera.
	Chambers disclose of the output data comprises identification data identifying the camera (fig. 2, step 214, Get ID of next camera; paragraph 0028, … In step 214, the camera ID of the next camera is fetched from the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the output data comprises identification data identifying the camera as taught by Chambers as a modification to the system 

	Regarding claim 6, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above.
	It is noticed that Rosario does not disclose explicitly of to carry out a run time check of the camera.
	Chambers disclose of the processing unit is configured to carry out a run time check of the camera (fig. 7).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the processing unit is configured to carry out a run time check of the camera as taught by Chambers as a modification to the system of Rosario for the benefit of that monitoring the quality of live video captured by multiple cameras (paragraph 0001).

	Regarding claim 7, the combination of Rosario and Tsukashima teaches the limitations of claim 1 as discussed above.
	It is noticed that Rosario does not disclose explicitly of the run time check comprises a check of at least one of the following: a voltage drawn by the camera, a current drawn by the camera, a temperature of the camera, or a link quality to the camera.
	Chambers disclose of the run time check comprises a check of at least one of the following: a voltage drawn by the camera, a current drawn by the camera, a temperature of the camera, or a link quality to the camera (fig. 8 shows link quality to the camera in step 120).

	
	Regarding claim 8, the combination of Rosario, Tsukashima and Chambers teaches the limitations of claim 7 as discussed above, In addition, Chambers further discloses that the output data comprises at least one of a summary of results of the run time check or a detailed report of the results of the run time check (as shown in fig. 8; paragraph 0060, … FIG. 8 shows a video quality monitoring window 800, which indicates the number of cameras having each type of status summary, and grouping them together by severity level).
	The motivation of combination is the same as in claim 7’s rejection.

	Regarding claim 10, the combination of Rosario, Tsukashima teaches the limitations of claim 1 as discussed above.
	It is noticed that Rosario does not disclose explicitly of to determine a type of the camera and to process the input data based on the determined type of the camera.
	Chambers disclose of to determine a type of the camera and to process the input data based on the determined type of the camera (fig. 2, step 214, Get ID of next camera and step 242, save image to disk as “current”; paragraph 0028, … In step 214, the camera ID of the next 
current image from camera #ABCD is updated.  Next, in step 242, the current image is stored to disk as the current image for camera #ABCD; in which, camera ID represents camera type).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology to determine a type of the camera and to process the input data based on the determined type of the camera as taught by Chambers as a modification to the system of Rosario for the benefit of that monitoring the quality of live video captured by multiple cameras (paragraph 0001).

	Regarding claim 18, the combination of Rosario, Tsukashima teaches the limitations of claim 13 as discussed above.
	It is noticed that Rosario does not disclose explicitly of the output data comprises identification data identifying the camera.
	Chambers disclose of the output data comprises identification data identifying the camera (fig. 2, step 214, Get ID of next camera; paragraph 0028, … In step 214, the camera ID of the next camera is fetched from the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the output data comprises identification data identifying the camera as taught by Chambers as a modification to the method of Rosario for the benefit of that monitoring the quality of live video captured by multiple cameras (paragraph 0001).


	It is noticed that Rosario does not disclose explicitly of to carry out a run time check of the camera.
	Chambers disclose of the processing unit is configured to carry out a run time check of the camera (fig. 7).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the processing unit is configured to carry out a run time check of the camera as taught by Chambers as a modification to the method of Rosario for the benefit of that monitoring the quality of live video captured by multiple cameras (paragraph 0001).

11.	Claims 9, 12  are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Rosario (US 20180143032) and in view of Tsukashima et al. (US 20190268574) and further in view of  Schaffner (US 20140160291). 
 
	Regarding claim 9, the combination of Rosario, Tsukashima teaches the limitations of claim 1 as discussed above.
	It is noticed that Rosario does not disclose explicitly of at least one of the input data or the output data comprises synchronization data.
	Schaffner s disclose of at least one of the input data or the output data comprises synchronization data (fig. 4, start camera synchronous; paragraph 0005, … The vehicle vision 

	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology the at least one of the input data or the output data comprises synchronization data as taught by Schaffner as a modification to the system of Rosario for the benefit of that utilizes one or more cameras or image sensors to capture image data of a scene exterior (paragraph 0005).

	Regarding claim 12, the combination of Rosario, Tsukashima teaches the limitations of claim 1 as discussed above.
	It is noticed that Rosario does not disclose explicitly of configure the camera during a startup of the vehicle and/or during a startup of the electronic control unit.
	Schaffner s disclose configure the camera during a startup of the vehicle and/or during a startup of the electronic control unit (fig. 5A, step Start camera; paragraph 0005, … The vehicle vision system powers on or initializes a camera, and starts the camera synchronous to an ECU reference timing).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology configure the camera during a startup of the vehicle and/or during a startup of the electronic control unit as taught by Schaffner as a modification to the system of Rosario for the benefit of that utilizes one or more cameras or image sensors to capture image data of a scene exterior (paragraph 0005).

12.					Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.


/ZAIHAN JIANG/
Primary Examiner, Art Unit 2423